EXHIBIT 10.1

 

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of October 27, 2005, by and between COMERICA BANK (“Bank”) and ALIGN
TECHNOLOGY, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 20, 2002, (as amended from time to time, including without
limitation that certain Amendment No. 1 to Loan and Security Agreement with
Limited Waiver dated as of August 4, 2003, that certain Second Amendment to Loan
and Security Agreement dated as of September 29, 2003, that certain Amendment
No. 3 to Loan and Security Agreement dated December 17, 2003, that certain
Fourth Amendment to Loan and Security Agreement dated January 28, 2005, and that
certain Fifth Amendment to Loan and Security Agreement dated April 22, 2005,
together with any related agreements, the “Agreement”).  Hereinafter, all
indebtedness owing by Borrower to Bank shall be referred to as the
“Indebtedness.”  The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I.                                         Incorporation by Reference. The
Recitals and the documents referred to therein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Agreement.

 

II.                                     Amendment to the Agreement.  Subject to
the satisfaction of the conditions precedent as set forth in Article IV hereof,
the Agreement is hereby amended as set forth below.

 

A.                                   Section 6.7(c) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(c)                            EBITDA.  EBITDA in the minimum amount of $0.00,
for the fiscal quarter September 30, 2005, and thereafter.”

 

III.                                 Legal Effect.

 

A.                                   The Agreement is hereby amended wherever
necessary to reflect the changes described above. Borrower agrees that it has no
defenses against the obligations to pay any amounts under the Indebtedness.

 

B.                                     Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Agreement. 
Except as expressly modified pursuant to this Amendment, the terms of the
Agreement remain unchanged, and in full force and effect.   Bank’s agreement to
modifications to the existing Indebtedness pursuant to this Amendment in no way
shall obligate Bank to make any future modifications to the Indebtedness. 
Nothing in this Amendment shall constitute a satisfaction of the Indebtedness. 
It is the intention of Bank and Borrower to retain as liable parties, all makers
and endorsers of Agreement, unless the party is expressly released by Bank in
writing.  No maker, endorser, or guarantor will be released by virtue of this
Amendment.  The terms of this paragraph apply not only to this Amendment, but
also to all subsequent loan modification requests.

 

1

--------------------------------------------------------------------------------


 

C.                                     This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.  This is an integrated Amendment and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  All modifications hereto must be in writing and signed by the parties.

 

IV.                                 Conditions Precedent.                       
Except as specifically set forth in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect.  The effectiveness
of this Agreement is conditioned upon receipt by Bank of this Amendment, and any
other documents which Bank may require to carry out the terms hereof, including
but not limited to the following:

 

A.                                   This Amendment, duly executed by Borrower;

 

B.                                     Corporation Resolutions and Incumbency
Certification, duly executed by Borrower;

 

C.                                     A legal fee from the Borrower in the
amount of $250; and

 

C.                                     Such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AMENDMENT AS OF THE FIRST
DATE ABOVE WRITTEN.

 

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Eldon M. Bullington

 

 

 

 

 

 

Title:

 V-P Finance and Chief Financial Officer

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

By:

/s/ Robert Ways

 

 

 

 

 

 

Title:

 Vice President

 

 

2

--------------------------------------------------------------------------------